Citation Nr: 0509499	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service connected right shoulder impingement syndrome.  

2.  Entitlement to an initial rating in excess of 10 percent 
for service connected left knee ligament laxity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service connected arthritis of the left knee with 
chondromalacia.  

4.  Entitlement to an initial rating in excess of 10 percent 
for service connected residuals of a right ankle sprain.  

5.  Entitlement to an initial rating in excess of 10 percent 
for a service connected lumbosacral spine strain.   

6.  Entitlement to an initial rating in excess of 10 percent 
for a service connected thoracic spine strain.   

7.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, granted 
service connection for a lumbosacral strain, a thoracic spine 
strain, a right ankle sprain, chondromalacia of the left 
knee, ligamental laxity of the left knee, and right shoulder 
impingement syndrome.  The RO rated each disability at 10 
percent effective November 25, 2000.  The veteran appeals for 
higher ratings.  The final issue on appeal comes to the Board 
on appeal from an August 2002 RO rating decision, which in 
pertinent part, denied the veteran's claim for service 
connection for bilateral tinnitus 

The issues of entitlement to higher initial ratings for 
lumbosacral and thoracic spine strains are addressed in the 
REMAND portion of the decision below.  These claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's right shoulder impingement syndrome has 
been symptomatic, to include pain and some limitation of arm 
motion, and there is some X-ray evidence of degenerative 
changes and mild acromioclavicular separation; however, there 
is no medical evidence of ankylosis or frequent episodes of 
recurrent dislocation, nonunion with loose movement or 
malunion of the scapulohumeral joint or of other deformity of 
the humerus causing flail shoulder, nonunion, fibrous union, 
or malunion, and range of arm motion is not limited to the 
shoulder level.

3.  The veteran's right ankle disability has been manifested 
by arthritis, pain, periodic instability and no more than 
slight to moderate limitation of motion.  

4.  The veteran's left knee disability has been manifested by 
early post-traumatic osteoarthritis, pain, and slight but no 
more than slight instability; it has not been productive of 
subluxation, frequent episodes of locking with effusion into 
the joint, flexion limited to less than 60 degrees, or 
extension limited to more than 5 degrees, even with 
consideration of pain.  

5.  The veteran filed a claim for service connection for 
tinnitus less than 2 months after his separation from 
service; however, the medical evidence shows no tinnitus 
during service; he denied ringing in the ears when examined 
on several occasions while on active duty, to include upon 
his separation examination; the only competent opinion that 
addresses the question of whether his tinnitus began during 
or as a result of service goes against the claim; the medical 
evidence shows that the veteran's tinnitus did not begin 
during service or as a result of any incident of active duty.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for right shoulder impingement syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024-5003-5201, 5100, 
5202, 5203 (2004). 

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a right ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 
5271, (2004). 

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for left knee ligament laxity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (2004); VAOPGCPREC 9-1998.

4.  The criteria for the assignment of an initial rating in 
excess of 10 percent for arthritis of the left knee with 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.71a, Diagnostic Codes 5003, 5258, 5260, 5261 (2004); 
VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.

5.  Service connection for bilateral tinnitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. 
§ 3.303 (2004).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 2000 and August 2002 rating 
decisions; the August 2003 Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for higher initial ratings for right shoulder impingement 
syndrome; left knee ligament laxity; left knee arthritis with 
chondromalacia; residuals of a right ankle sprain; and his 
service connection claim for bilateral tinnitus, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated November 2001, February 2002, and October 2003 
informed him of the types of evidence that would substantiate 
his claims; that he could obtain and submit private evidence 
in support of his claims; and that he could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for higher initial ratings for right shoulder impingement 
syndrome; left knee ligament laxity; left knee arthritis with 
chondromalacia; residuals of a right ankle sprain; and 
service connection for bilateral tinnitus, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before both of the RO decisions that are the 
subject of this appeal.  However, one of the RO decisions 
that is the subject of this appeal was issued in December 
2000, before the VA had issued the final regulations 
implementing the statutory changes of the VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that final regulations regarding the 
VCAA had not been implemented at the time of the December 
2000 RO decision, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for higher initial ratings for right shoulder 
impingement syndrome; left knee ligament laxity; arthritis of 
the left knee with chondromalacia; residuals of a right ankle 
sprain; and service connection for bilateral tinnitus, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by November 2001, February 2002, and October 2003, 
letters and asked him to identify all medical providers who 
treated him for right shoulder impingement syndrome; left 
knee ligament laxity; arthritis of the left knee with 
chondromalacia; residuals of a right ankle sprain; and 
bilateral tinnitus.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including examinations in July 2000 and 
December 2001.  The Board finds these examinations provide 
sufficient findings upon which to determine entitlement to 
service connection and the severity of the veteran's 
disabilities.  There is no duty to provide another 
examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

Right shoulder impingement syndrome

The veteran underwent a VA examination in July 2000, several 
months before his separation from service.  He complained of 
periods of numbness of the right upper extremity.  He stated 
that he was unable to move his arm at all during these 
periods and that it would cause him to drop things.  He also 
complained of a burning sensation in his arm with range of 
motion.  The numbness would resolve itself in anywhere 
between a few seconds and a few minutes.  He stated that he 
could not raise his arm above his head or hold any weight in 
his arm at a 90 degree flexed position.  

Upon examination, the shoulder girdle area was without bony 
abnormality.  It was nontender to palpation.  The musculature 
was symmetrical without wasting.  Motor strength was 4+/5 
right deltoid abduction.  Abduction was 147 degrees on the 
right shoulder compared with 180 degrees on the left.  
Extension was measured at 39 degrees on the right compared to 
77 degrees on the left.  
 
VA clinical records reflect that in October 2000, the veteran 
was eight weeks out from right shoulder arthroscopy, open 
subacromial decompression, and debridement of a partial 
rotator cuff tear.  He reported that he was doing well and 
that the pain in his shoulder was much improved from the 
first few days following surgery.  He showed a full range of 
motion and a dramatic decrease in pain, particularly with 
overhead motion.  He was able to abduct to 180 degrees; 
forward flex to 170 degrees; internally rotate to touch T12; 
and externally rotate to 50 degrees.  

The RO granted service connection for right shoulder 
impingement syndrome with a 10 percent evaluation effective 
November 25, 2000.  The veteran filed a Notice of 
Disagreement in which he argued that he is entitled to a 
higher rating.  

In May 2001, he again complained of right shoulder pain.  He 
had limited range of motion and was not able to completely 
lift his arm over his head.  He also complained of occasional 
numbness and tingling in the arm.  Upon examination, the 
veteran had limited internal rotation and decreased strength 
in his right arm and shoulder.   

The veteran underwent another VA examination in December 
2001.  He lacked 10 degrees of full elevation-abduction of 
the right shoulder compared to the left.  He had full range 
of internal and external rotation, as well as extension.  The 
clinician could not feel the defect at the acromioclavicular 
joint, but did note that there was a slight defect from the 
x-ray.  The x-ray showed mild acromioclavicular separation.  
There did not seem to be any instability at that level.  
There were no arthritic changes seen, although there were 
some mild changes in the subacromial region.  

Right ankle sprain 
The RO granted service connection for a right ankle sprain 
with a 10 percent evaluation effective November 25, 2000.  
The veteran filed a Notice of Disagreement in which he argued 
that he is entitled to a higher rating.  

At the veteran's July 2000 VA examination, he complained that 
his right ankle frequently rolled and felt unstable.  It 
would swell when he bikes but he did not notice heat or 
redness.  Pain was relieved by elevating it, and by 
alternating application of heat and ice.  Range of motion 
exercises would cause the ankle to pop, which helped relieve 
the pain.  He would use an ankle brace three to four times 
per week if he was doing automotive or mechanical work, or if 
he was climbing stairs.  His ankle disability prevented him 
from playing basketball, volleyball, racquetball, or water 
skiing.  

Upon examination, his ankle circumference was 22.4 cm on the 
right and 22.8 cm on the left.  Dorsiflexion was 20 degrees 
bilaterally and plantar flexion was 35 degrees on the right 
and 36 degrees on the left.  Inversion was 20 degrees on the 
right and 32 degrees on the left.  Eversion was 25 degrees on 
the right and 30 degrees on the left.  The clinician did not 
appreciate heat, induration, rubor, or crepitus.  No 
significant laxity was appreciated with passive range of 
motion.  Lower extremity strength was 5/5 bilaterally.  X-
rays revealed posttraumatic or post-surgical changes of the 
lateral malleolus.  There was no evidence of fracture or 
dislocation, nor any other bony articular abnormalities.  The 
soft tissues were normal.   

In May 2001 the veteran continued to complain of chronic pain 
in his ankle.  X-rays showed no evidence of fracture, focal 
destruction of the bone, or dislocation.  The joint spaces 
were maintained.  There was thickening of the soft tissues 
about the lateral aspect of the ankle.    

The veteran underwent another VA examination in December 
2001.  The veteran had full range of motion.  As the 
clinician pushed the right ankle into inversion, there was no 
gross separation of the lateral right ankle.  The ankle 
dorsiflexed to 45 degrees and plantar flexed to 60 degrees.  
There was no gross effusion or swelling.  X-rays showed just 
a little fullness laterally, but no bony destructions or 
injury was visualized.  The ankle joint was normal in 
appearance. 

The clinician opined that the veteran's right ankle problems 
are directly related to his lateral ligament tear prior to 
his entry into service, and that only 25 percent of any 
remaining impairment is due to in-service aggravation.   

Left knee disabilities

The RO granted service connection for left knee ligament 
laxity and for left knee chondromalacia and awarded a 10 
percent rating for each disability effective November 25, 
2000.  The veteran filed a Notice of Disagreement in which he 
argued that he is entitled to higher ratings.  

At his July 2000 VA examination, the veteran complained of 
knee pain, popping, and swelling, exacerbated by playing 
basketball, biking, swimming, or simply standing for greater 
than two hours.  He stated than he is no longer able to lift 
greater than 35 pounds.  He also stated that he had not lost 
any time at work as a result of his disabilities, but that 
his profile was changed in March 2000.  

Upon examination, knee circumference, measured at the 
superior pole of the patella, was 41.0 cm. on the left 
compared with 39.8 cm. on the right.  There was no evidence 
of heat, induration, or rubor.  There was minimal tenderness 
to palpation along the medial aspect of the left patella.  
There was mild, bilateral crepitus and mild bilateral drawer 
sign.  McMurray sign was negative.  Range of motion was 0-143 
degrees on the right knee, and 0-128 degrees on the left 
knee.   X-rays showed no evidence of fracture, dislocation, 
or effusion.  Mineralization was normal and the joint spaces 
appeared preserved.  The clinician's impression was negative 
bilateral knees.    

In May 2001, the veteran complained of chronic buckling and 
locking of the knee with occasional swelling.  Examination of 
the left knee revealed no effusion or laxity and no palpable 
areas of tenderness.  (Emphasis added.)  X-rays of the left 
tibia and fibula revealed they were intact and there was no 
evidence of fracture or dislocation.  The knee joint spaces 
appeared grossly maintained.      

In August 2001, an outpatient visit revealed possible 
degenerative joint disease, as well as some MCL and ACL 
tenderness to rule out laxity.  His knees had normal range of 
motion.  There was some evidence of mild varus and valgus 
laxity, consistent with loss of cartilage.  There was no 
significant other ligamentous instability.  He had tenderness 
along the medial joint line and increased pain with 
McMurray's maneuver and internal rotation of his foot.  X-
rays showed mild medial joint space narrowing and mild 
sclerosis with possible new bone formation along the medial 
joint.    

In September 2001, the veteran was diagnosed with early post 
traumatic osteoarthritis.  He was issued a generation 2 
select medial compartment Unloader knee brace.  The veteran 
reported that it made quite a difference.  

In November 2001, he went into the VA outpatient clinic for a 
follow-up evaluation.  His knee showed no effusion, redness, 
or warmth.  He had preserved range of motion, and was 
slightly tender along the medial joint line, with some mild 
patellofemoral crepitus.  There was no evidence of 
ligamentous instability.  

At the veteran's December 2001 VA examination, he did not 
have any obvious atrophy of either thigh or calf musculature.  
There was only about a 1/4 inch difference between the two 
sides.  He had no effusion in the left knee.  The knee 
extended completely and flexed completely to 135 degrees, 
equal to his range of motion on the right knee.  The patella 
moved freely over the femoral condyles.  The medial 
collateral ligament showed some mild relative laxity 
consistent with having had partial removal of the medial 
meniscus.  The lateral collateral ligament was intact to 
clinical examination.  The anterior and posterior ligaments 
were also clinically intact.  The veteran had a good end 
point both anteriorly and posteriorly on the Lachman test.  

The clinician opined that the veteran's primary knee injury 
occurred prior to service, and that 75 percent of any 
remaining problems are due to the injury that occurred prior 
to service and the arthroscopy following service.  

In March 2002, the veteran complained that his left knee was 
locking.  The clinician noted that it was happening during 
extension, which is not true locking.  (Emphasis added.)  The 
knee also gives out, but it has been better with the brace.  
He reported using a TENS and a heating pad, and being on 
etodoloc.  He reported that he does not work, but helps his 
wife manage an apartment complex.  He had physical therapy in 
the past but he reported that he does not exercise and that 
he cannot ride his bike.  The veteran reported a gradual, 
dull pain in the anterior and medial regions that has existed 
for seven years.  There was no instability.  His gait was 
normal and he was able to flex to 135 degrees and extend to 0 
degrees.  There was pain on palpation.  There was no 
swelling, redness, warmth, laxity to varus stress, valgus 
stress, or anterior drawer.  There was also no positive 
McMurray's or Lachman's test.  X-rays revealed minimal medial 
joint space narrowing in the left knee.  Bony mineralization 
was normal.  There was no acute fracture, dislocation, 
destructive osseous lesion, or joint fluid collection.  The 
knees appeared symmetric.  

Tinnitus
The veteran filed his service connection claim for bilateral 
tinnitus in January 2001, less than 2 months after his 
separation from service.  The extensive service medical 
records show no complaints, symptoms, diagnoses, or treatment 
for tinnitus or any other ear pain.  The service records 
include annual ear examinations.  They also include annual 
questionnaires completed by the veteran himself  (including 
questionnaires dated May 1994, March 1995, July 1996, May 
1997, January 1998, February 1999, April 2000, and August 
2000).  In each of these, the veteran indicated, by checked 
box, that he did not have any pain in his ears, nor had he 
ever had any ringing in his ears.   

The veteran underwent an ear examination in December 2001.  
He stated that he may have begun to notice that he suffered 
from tinnitus in approximately 1998.  He reported that he now 
experiences tinnitus once or twice a week.  It can last 
anywhere from a minute to a couple of hours.  He also 
reported that he had a great deal of ear problems as a child.  
He had ear myringotomies and tubes done on both ears at least 
twice as a child.  His children have inherited this problem 
and have also had ear myringotomies and tubes.  Upon 
examination, his ear canals were normal with no signs of 
obstruction, inflammation, or congenital abnormality.  There 
was some scarring of both tympanic membranes, and both 
eardrums were mildly retracted.  The right eardrum may have 
even revealed a drop of fluid in the middle ear.  He had no 
sign of perforation or infection.

After reviewing the claims file and complete medical records, 
the clinician noted that the veteran denied tinnitus in each 
of his annual questionnaires.  He opined that any tinnitus 
that he currently has did not originate in service or is 

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's chondromalacia of the left knee is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5014 governing 
osteomalacia.  The veteran's right shoulder impingement 
syndrome is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, governing tenosynovitis.  Diseases 
rated under Diagnostic Codes 5013 though 5024 (except for 
gout) are to be rated as analogous to degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under this 
Code, degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side.

Ankylosis of scapulohumeral articulation of the major 
shoulder with favorable abduction limited to 60 degrees from 
the side warrants a 30 percent rating; the minor shoulder is 
rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Fibrous union of the major humerus warrants a 50 percent 
rating; the minor shoulder is rated 40 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.  

Recurrent dislocation at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements is rated 
30 percent and 20 percent, respectively, for the major and 
minor shoulder.  Infrequent episodes of such dislocation with 
guarding of movement only at the shoulder level is rated 20 
percent for either extremity.  Dislocation or nonunion with 
loose movement of the clavicle or scapula is rated 20 
percent.  Nonunion without loose movement or malunion of the 
scapulohumeral joint is rated 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
governing recurrent subluxation or lateral instability of the 
knee, a 30 percent rating is warranted when the subluxation 
or lateral instability is severe.  A 20 percent rating is 
warranted when it is moderate.  A 10 percent rating is 
warranted when it is slight.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees. 
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
governing ankle limitation of motion, a 10 percent rating is 
warranted for moderate limitation of motion.  A 20 percent 
rating is warranted for marked limitation of motion.    

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection will 
be rebuttably presumed for certain chronic diseases that are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

Right shoulder impingement syndrome
The veteran's right shoulder impingement syndrome is 
currently rated at 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, governing tenosynovitis.  As such, it 
is rated as analogous to degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  As such, a rating 
in excess of 20 percent is warranted if the veteran's arm 
motion is limited to raising the arm to shoulder level; or 
when the motion of the veteran's minor arm is limited to 
midway between the side and shoulder.

The veteran underwent a VA examination in July 2000 in which 
he stated that he is right handed.  Therefore his right 
shoulder disability affects his major arm.  He stated that he 
could not raise his arm above his head or hold any weight in 
his arm at a 90 degree flexed position.  However, upon 
examination, abduction was measured at 147 degrees (57 
degrees above shoulder level).  Furthermore, the shoulder 
girdle area was without bony abnormality; it was nontender to 
palpation; the musculature was symmetrical without wasting; 
and motor strength was 4+/5 right deltoid abduction.  

In October 2000, the veteran reported that he was doing well 
and that the pain in his shoulder was much improved.  He 
showed a full range of motion and a dramatic decrease in 
pain, particularly with overhead motion.  He was able to 
abduct to 180 degrees; forward flex to 170 degrees; 
internally rotate to touch T12; and externally rotate to 50 
degrees.  

In May 2001, the veteran complained of right shoulder pain 
and the clinician noted that he had limited range of motion 
and was not able to completely lift his arm over his head 
(indicating that he was at least partially able to lift his 
arm over his head, in contrast to what Diagnostic Code 5201 
requires in order to obtain a 20 percent rating).  

At the veteran's December 2001 VA examination, he lacked 10 
degrees of full elevation-abduction of the right shoulder 
compared to the left.  He had full range of internal and 
external rotation, as well as extension.  The clinician could 
not feel the defect at the acromioclavicular joint, but did 
note that there was a slight defect from the x-ray.  The x-
ray showed mild acromioclavicular separation.  There did not 
seem to be any instability at that level.  There were no 
arthritic changes seen.  There were some mild changes in the 
subacromial region.  

At no point in time was the veteran's range of motion limited 
to shoulder level.  Furthermore, in the most recent VA 
examination, the veteran lacked only 10 degrees of abduction, 
and had full range of internal rotation, external rotation, 
and extension.  The clinician noted that there did not seem 
to be any instability, or any arthritic changes.  

The Board has considered the DeLuca criteria and has 
determined that the VA clinician at the veteran's December 
2001 examination adequately addressed the lack of weakened 
movement, excess fatigability, incoordination, swelling, 
deformity, or atrophy.  With consideration of this and the 
other relevant evidence of record, it is the Board's judgment 
that the preponderance of the evidence is against a finding 
that the veteran has any additional limitation of motion due 
to pain, flare-ups of pain, fatigability, weakness, or 
incoordination to a degree that more nearly approximates 90 
degrees or the arm motion limited to the shoulder level.

The medical evidence does not establish that the veteran's 
right shoulder joint is ankylosed, either by surgery or 
disease.  Rather, as discussed above, during this time 
period, the medical evidence reflects that the veteran has 
range of motion in the right shoulder joint, albeit limited 
by pain and with popping and loss of strength, to the 
shoulder level.

The Board further notes that, despite the veteran's self-
reports of dislocation and observed popping and guarding, the 
medical evidence contains no clinical evidence of frequent 
episodes of recurrent dislocation.  There is some X-ray 
evidence of degenerative changes and mild acromioclavicular 
separation but there is no medical evidence of nonunion or 
malunion of the scapulohumeral joint with loose movement 
(emphasis added).  Nonunion without loose movement or 
malunion of the scapulohumeral joint is rated 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

Hence, there are no manifestations of the veteran's right 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint. In the 
present case, this would involve limitation of motion of the 
right shoulder joint.  However, the veteran is already being 
compensated for this symptom, under Diagnostic Code 5201.  
Hence, additional compensation for this manifestation would 
here be impermissible under 38 C.F.R. § 4.14 (2004).

In sum, the veteran's right shoulder impingement syndrome has 
been symptomatic, to include pain and some limitation of arm 
motion, and there is some X-ray evidence of degenerative 
changes and mild acromioclavicular separation; however, there 
is no medical evidence of ankylosis or frequent episodes of 
recurrent dislocation, nonunion with loose movement or 
malunion of the scapulohumeral joint with loose movement or 
of other deformity of the humerus causing flail shoulder, 
nonunion, or fibrous union, and range of arm motion is not 
limited to the shoulder level.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for right shoulder impingement syndrome must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Right ankle sprain 
The veteran's right ankle sprain is currently rated at 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
Board notes that a rating in excess of 10 percent is 
warranted only if the disability is manifested by marked 
limitation of motion.  
   
At the veteran's July 2000 VA examination, his right ankle 
dorsiflexed to 20 degrees (normal), and plantar flexed to 35 
degrees on the right (compared to 36 degrees on the left).  
The clinician did not appreciate heat, induration, rubor, 
crepitus, or significant laxity.  Lower extremity strength 
was 5/5 bilaterally.  X-rays revealed posttraumatic or post-
surgical changes of the lateral malleolus.  There was no 
evidence of fracture or dislocation, nor any other bony 
articular abnormalities.  

May 2001 X-rays continued to show no evidence of fracture, 
focal destruction of the bone, or dislocation.  The joint 
spaces were maintained.  There was thickening of the soft 
tissues about the lateral aspect of the ankle.    

At the veteran's December 2001 VA examination, he had full 
range of motion of his right ankle.  It dorsiflexed to 45 
degrees and plantar flexed to 60 degrees.  There was no gross 
effusion or swelling.  X-rays showed just a little fullness 
laterally, but otherwise, was normal in appearance. 

At no point in time did the veteran experience marked 
limitation of motion.  In July 2000, his limitation of motion 
was slight to moderate (lacking 10 degrees of plantar 
flexion).  In successive examinations, he showed full range 
of motion.  The Board finds no objective medical evidence to 
show that pain or flare-ups of pain results in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent for the right ankle, nor is there any 
indication of fatigue, weakness or incoordination resulting 
in any appreciable additional limitation of function of the 
ankle.  The Board finds that a rating in excess of 10 percent 
is not warranted for the veteran's right ankle disability, 
even with consideration of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca, supra.

In sum, the veteran's right ankle disability has been 
manifested by arthritis, pain, and periodic instability but 
no more than slight to moderate limitation of motion.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for a right ankle sprain must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra; Ortiz, supra.

Left knee disabilities
The veteran is rated separately under codes that address 
limitation of motion (like diagnostic codes 5003, 5260, and 
5261) and diagnostic code 5257 because the latter code does 
not take limitation of motion into account.  See Esteban, 6 
Vet. App. at 261 (1994); VAOPGCPREC 9-1998.  Degenerative 
arthritis established by X-ray evidence is to be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  As noted, evaluations for 
limitation of flexion and extension of a knee are rated under 
diagnostic codes 5260 and 5261.

The Board further notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which found that a 
veteran could receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

The veteran's left knee ligament laxity is currently rated at 
10 percent and his left knee chondromalacia is also rated at 
10 percent.  As noted above, the left knee chondromalacia is 
rated as analogous to degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under this Code, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  As such, a rating in excess of 10 
percent is warranted if the veteran's leg flexion is limited 
to 30 degrees; or if the veteran's leg extension is limited 
to 15 degrees.  The veteran would also be entitled to a 
rating in excess of 10 percent under Diagnostic Code 5257, if 
he experiences moderate recurrent subluxation or lateral 
instability of the knee.  

At the veteran's July 2000 VA examination, range of motion of 
the left knee measured 0-128 degrees.  There was no evidence 
of heat, induration, or rubor.  There was minimal tenderness 
to palpation along the medial aspect of the left patella.  
The clinician's impression was negative bilateral knees.    

In August 2001, an outpatient visit revealed possible 
degenerative joint disease, as well as some MCL and ACL 
tenderness to rule out laxity.  The veteran's knees had 
normal range of motion.  There was some evidence of mild 
varus and valgus laxity, consistent with loss of cartilage.  
There was no significant other ligamentous instability.  He 
had tenderness along the medial joint line and increased pain 
with McMurray's maneuver and internal rotation of his foot.  
X-rays showed mild medial joint space narrowing and mild 
sclerosis with possible new bone formation along the medial 
joint.    

In September 2001, the veteran was diagnosed with early post 
traumatic osteoarthritis and was issued a generation 2 select 
medial compartment Unloader knee brace.  

In November 2001, he went into the VA outpatient clinic for a 
follow-up.  He had preserved range of motion, and was 
slightly tender along the medial joint line, with some mild 
patellofemoral crepitus.  There was no evidence of 
ligamentous instability, effusion, redness, or warmth.  

At the veteran's December 2001 VA examination, the veteran's 
left knee extended completely and flexed completely to 135 
degrees, equal to his range on the right knee.  Furthermore, 
he did not have any obvious atrophy of either thigh or calf 
musculature; nor was there any effusion in the left knee.  
The medial collateral ligament showed some mild relative 
laxity consistent with having had partial removal of the 
medial meniscus.  The lateral collateral ligament was intact 
to clinical examination.  The anterior and posterior 
ligaments were also clinically intact.  

In March 2002, the veteran complained that his left knee was 
locking.  The clinician noted that it was happening during 
extension, which is not true locking.  The clinician noted 
that there was no instability; the veteran's gait was normal; 
and that he was able to flex to 135 degrees and extend to 0 
degrees.  There was pain on palpation, swelling, redness, 
warmth, laxity to varus stress, valgus stress, or anterior 
drawer.  X-rays revealed minimal medial joint space narrowing 
in the left knee.  Bony mineralization was normal.  There was 
no acute fracture, dislocation, destructive osseous lesion, 
or joint fluid collection.  

The veteran demonstrated full range of motion upon 
examination in July 2000, August 2001, November 2001, 
December 2001, and March 2002.  At no point in time was his 
leg flexion limited to 30 degrees; nor was his leg extension 
ever limited to 15 degrees.  Furthermore, in November 2001, a 
VA clinician saw no evidence of ligamentous instability.  At 
his December 2001 VA examination, the medial collateral 
ligament showed some mild relative laxity consistent with 
having had partial removal of the medial meniscus.  In March 
2002 a VA clinician once again noted that there was no 
instability. 

The veteran's left knee disability does not warrant an 
evaluation in excess of 10 percent, even with consideration 
of sections 4.40 and 4.45 for functional loss, assessed on 
the basis of increased limitation of motion, pursuant to the 
guidelines set forth in Deluca.  The Board finds that his 
symptoms, including pain, are adequately addressed and 
contemplated by the 10 percent evaluation based upon 
limitation of motion.  As stated, the evidence does not show 
that the veteran's pain results in additional limitation of 
motion that more nearly approximates limitation of flexion to 
more than 60 degrees (Diagnostic Code 5260) or limitation of 
extension to less than 5 degrees (Diagnostic Code 5261).  
That is, there is no evidence of additional loss of motion 
due to pain supported by objective findings, or weakness, 
fatigue, incoordination or flare-ups of symptoms that result 
in additional loss of motion, to a degree that would support 
a rating in excess of 10 percent or separate compensable 
ratings under VAOPGCPREC 9-2004.  Thus, the Board finds that 
the veteran's current 10 percent evaluation appropriately 
addresses his symptoms, and an evaluation in excess of 10 
percent under Diagnostic Codes 5260 or 5261, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted. DeLuca, 8 Vet. App. at 202.

In sum, the veteran's left knee disability has been 
manifested by early post-traumatic osteoarthritis, pain, and 
slight but no more than slight instability; it has not been 
productive of subluxation, frequent episodes of locking with 
effusion into the joint, flexion limited to less than 60 
degrees, or extension limited to more than 5 degrees, even 
with consideration of pain.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for an initial or staged rating in excess of 10 
percent for left knee ligament laxity, and left knee 
chondromalacia must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra. 

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disabilities have interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization or indicate that 
the manifestations of the disabilities are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations are those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment resulting from the 
veteran's disabilities would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Tinnitus
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The extensive service medical records show no complaints, 
symptoms, diagnoses, or treatment for tinnitus.  In fact, the 
veteran specifically denied any pain or ringing in his ears 
on numerous occasions during service (including 
questionnaires dated May 1994, March 1995, July 1996, May 
1997, January 1998, February 1999, April 2000, and August 
2000).  

The Board acknowledges the veteran's argument that he may not 
have recognized what tinnitus was (since the veteran does not 
have a medical background).  Nonetheless, the veteran did not 
deny having "tinnitus."  He specifically denied (on 
numerous occasions) any ringing in his ears.  Furthermore, 
the service medical records contain no complaints at all 
regarding ringing or any other kind of noise in the veteran's 
ears.  Even if he were unfamiliar with the medical diagnosis 
of tinnitus, if he suffered from any ear complaints at all, 
there would be some record of it in the service medical 
records.  

The veteran underwent an ear examination in December 2001 and 
the VA clinician, after having thoroughly reviewed the 
veterans claim file, also noted that the veteran failed to 
make any complaints of ear problems while in service.  As 
such, he concluded that any tinnitus that the veteran may 
currently experience did not originate in service.  

In sum, the veteran filed a claim for service connection for 
tinnitus less than 2 months after his separation from 
service; however, the medical evidence shows no tinnitus 
during service; he denied ringing in the ears when examined 
on several occasions while on active duty, to include upon 
his separation examination; the only competent opinion that 
addresses the question of whether his tinnitus began during 
or as a result of service goes against the claim; the medical 
evidence shows that the veteran's tinnitus did not begin 
during service or as a result of any incident of active duty.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.






ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for right shoulder impingement 
syndrome is denied.  

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for left knee ligament laxity is 
denied.  

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for arthritis of the left knee with 
chondromalacia is denied.  

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for a right ankle sprain is denied.  

Entitlement to service connection for bilateral tinnitus is 
denied.  


REMAND

The Board notes at the outset that, during the pendency of 
this appeal, the criteria for rating diseases and injuries of 
the spine have twice been amended.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 
Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 
26, 2003).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

In reviewing the record, it becomes apparent that the RO has 
not had the opportunity to adjudicate the veteran's claim for 
higher initial ratings for a service connected lumbosacral 
spine strain and thoracic spine strain, with consideration of 
the new rating criteria, nor does it appear that the veteran 
has received notice of the changes in the regulations used to 
evaluate diseases and injuries of the spine, which became 
effective on September 26, 2003.  68 Fed. Reg. 51454-58 (Aug. 
27, 2003).  Because the applicable rating criteria changed 
during the pendency of this appeal, and the veteran has not 
been notified of the changes in the regulation or afforded 
any opportunity to present relevant argument, due process 
concerns require further development.  Id.  There are 
additional reasons why a remand is necessary for both claims 
on appeal.
   
The veteran's most recent VA medical examination for the 
purpose of evaluating his spine disabilities was in December 
2001.  In reviewing that evidence, the Board finds that, 
while the examination included tests for determining ranges 
of motion, it did not fully address the factors enumerated in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that an evaluation of a joint may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra, 
discussing 38 C.F.R. §§ 4.40, 4.45.  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2002), do not forbid consideration of a higher 
rating based on functional limitation. Id.  

Given the change in regulations regarding the rating of 
spinal disabilities, the length of time that has elapsed 
since the last VA examination and the incomplete nature of 
that evaluation as noted above, it is the Board's judgment 
that there is a duty to provide the veteran with a more 
current and thorough VA examination.  38 C.F.R. 
§ 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 383-4 
(1994).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claims of 
entitlement to initial ratings in excess 
of 10 percent for a service connected 
lumbosacral spine strain and thoracic 
spine strain, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for his spine related 
disabilities.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of his 
service-connected lumbosacral spine strain 
and thoracic spine strain.  The claims 
file must be made available to and 
reviewed by the examiner.  The evaluation 
should include complete range of motion 
studies for the lumbar spine and thoracic 
spines.  The examiner should note the 
presence or absence of any muscle spasm in 
the low back region, along with any other 
pertinent abnormal findings.  The examiner 
is also requested to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran has any 
additional loss of function (i.e., motion) 
of either the lumbar or thoracic spines 
due to pain or flare-ups of pain, 
supported by adequate pathology; and 
whether it is at least as likely as not 
the veteran has any additional functional 
loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups 
of such symptoms.  Such determinations 
should be expressed, if feasible, in terms 
of additional loss of range of motion.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for higher initial ratings for service 
connected lumbosacral and thoracic spine 
strains, with consideration of all of the 
evidence obtained since the issuance of a 
statement of the case in August 2003.

5.  If the RO's decision is adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, which must contain 
notice of all relevant action taken on 
the claim, to include a summary of all of 
the evidence added to the record since 
the August 2003 Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


